                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

GAGE ZEEK,                                         §
                                                   §
        Petitioner,                                §
                                                   §
v.                                                 §            2:18-CV-183-D
                                                   §
MICHAEL RYAN, Sheriff,                             §
Gray County, Texas,                                §
                                                   §
        Respondent.                                §


                                               ORDER

        After making an independent review of the pleadings, files, and records in this case, and the

November 13, 2018 findings, conclusions, and recommendation of the magistrate judge, the court

concludes the magistrate judge’s findings and conclusions are correct. It is therefore ordered that

the recommendation of the magistrate judge is adopted, and the petition for writ of habeas corpus

under 28 U.S.C. § 2241 is dismissed without prejudice.

        Considering the record in this case, the court denies a certificate of appealability insofar as

a certificate of appealability is needed. The court adopts and incorporates by reference the

magistrate judge’s findings, conclusions, and recommendation filed in this case in support of its

finding that the petitioner has failed to show (1) that reasonable jurists would find this court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would

find “it debatable whether the petition states a valid claim of the denial of a constitutional right” and

“debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S.473, 484 (2000).
If petitioner files a notice of appeal,

(X)    petitioner may proceed in forma pauperis on appeal.

( )     petitioner must pay the $505.00 appellate filing fee or submit a motion to
        proceed in forma pauperis.

SO ORDERED.

December 20, 2018.


                                          _________________________________
                                          SIDNEY A. FITZWATER
                                          SENIOR JUDGE




                                          Page 2 of 2
